Citation Nr: 1540098	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-31 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In written correspondence received by VA in May 2015, the Veteran requested withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In May 2015 written correspondence from the Veteran, it was requested that the issue of entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst be withdrawn.  This statement was made in writing and satisfies the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst is dismissed.


REMAND

Concerning entitlement to a TDIU, the Veteran claimed that his service-connected disabilities rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  An October 2010 rating decision granted entitlement to a TDIU, effective September 1, 2009.  Thereafter, a September 2013 rating decision noted that the Veteran was assigned a 100 percent rating for schizoaffective disorder from February 7, 2002.  The attached code sheet indicated that the Veteran no longer received a TDIU or that it became moot as a result of the 100 percent schedular rating.  However, VA must consider a TDIU claim despite the existence of a schedular total rating.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)  may be warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Service connection has been established for disabilities in addition to schizoaffective disorder.  In February 2015, the Board remanded the issue of entitlement to a TDIU for readjudication, to inlcude whether a TDIU would be warranted due to the service-connected disabilities other than schizoaffective disorder.  

In a May 2015 Supplemental Statement of the Case (SSOC), the RO adjudicated the issue of entitlement to a TDIU.  The SSOC did not apprise the Veteran of the pertinent statutes and regulations related to entitlement to a TDIU.  A rating decision was not issued which readjudicated entitlement to a TDIU, to include due to service-connected disabilities other than schizoaffective disorder.  Accordingly, the Veteran must be provided a VA notice letter regarding the issue of entitlement to a TDIU, and a rating decision which readjudicates entitlement to a TDIU, to include due to service-connected disabilities other than schizoaffective disorder.

Accordingly, the issue is REMANDED for the following action:

1.  Provide a VA notice letter to the Veteran regarding the issues of entitlement to a TDIU, with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.  

2.  Thereafter, issue a rating decision which readjudicates the issue of entitlement to a TDIU on the basis of the service-connected disabilities other than schizoaffective disorder.  If the benefit sought remains denied, issue a Supplemental Statement of the Case including the pertinent statutes and regulations as to the issue of entitlement to a TDIU.  Thereafter, return the issue to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


